Exhibit 10.1

 

CORPORATE SERVICES AGREEMENT

 

 

                THIS AGREEMENT for the performance of corporate services is
dated as of November 30, 2004, between Kimberly-Clark Corporation, a Delaware
corporation (“Kimberly-Clark”), and Neenah Paper, Inc., a Delaware corporation
(“Neenah”), and, as of the date hereof, a wholly-owned subsidiary of
Kimberly-Clark.

 

WHEREAS, Kimberly-Clark, through its pulp and paper division and certain
subsidiaries and affiliates, is engaged in the business of (i) manufacturing and
selling fine paper and technical paper and (ii) producing and selling pulp (the
“Neenah Business”);

WHEREAS, the Board of Directors of Kimberly-Clark has determined that it would
be advisable and in the best interests of Kimberly-Clark and its stockholders
for Kimberly-Clark to transfer and assign, or cause to be transferred and
assigned, to Neenah the business, operations, assets and liabilities related to
the Neenah Business;

                WHEREAS, Kimberly-Clark has agreed to transfer and assign to
Neenah substantially all of the assets and properties of the Neenah Business and
Neenah has agreed to the transfer and assignment of such assets and to assume,
or cause to be assumed, substantially all of the liabilities and obligations
arising out of or relating to the Neenah Business;

 

                WHEREAS, the date on which the above transaction is to become
effective is referred to as the “Distribution Date” as defined in that certain
Distribution Agreement between Kimberly-Clark and Neenah, dated as of the date
hereof; and

 

                WHEREAS, the parties hereto deem it to be appropriate and in the
best interests of Neenah and Kimberly-Clark that Kimberly-Clark provide certain
services to Neenah to facilitate the transaction described above on the terms
and conditions set forth herein;

 

                NOW, THEREFORE, in consideration of the mutual promises
contained herein, the parties hereto agree as follows:

 

                1.             Description of Kimberly-Clark Services. 
Kimberly-Clark shall, subject to the terms and provisions of this Agreement:

 

                (a)           provide Neenah with general services of a
financial, technical, commercial, administrative and/or advisory nature, with
respect to the Neenah Business, as set forth on Exhibit A hereto; and

 

                (b)           assist Neenah in the efficient transfer of each of
the services provided by Kimberly-Clark under this Agreement to Neenah,
including training of the Neenah personnel primarily responsible for each of the
services going forward, or to a third party designated by Neenah; and

 

                (c)           render such other specific services as Neenah may
from time to time reasonably request, subject to Kimberly-Clark’s discretion and
its being in a position to supply such

 

1

--------------------------------------------------------------------------------


 

additional services at the time of such request.

 

Unless otherwise specifically provided on Exhibit A, Kimberly-Clark will provide
each of the services until December 31, 2005.  Neenah may, at its option, upon
no less than thirty (30) days prior written notice (or such other period as the
parties may mutually agree in writing), direct Kimberly-Clark to provide no
longer all or any category of such services.

 

                2.             Consideration for Kimberly-Clark Services. 
Neenah shall pay Kimberly-Clark in accordance with this Section 2 and
Kimberly-Clark shall accept as consideration for the services rendered to Neenah
hereunder the following service charges:

 

                (a)           for the services rendered by Kimberly-Clark for or
on behalf of Neenah pursuant to Section 1(a), Neenah will be charged the fees
set forth on Exhibit A;

 

                (b)           for the services rendered by Kimberly-Clark for or
on behalf of Neenah pursuant to Section 1(b) or 1(c), Neenah will be charged
certain fees to be negotiated and agreed to by the parties at the time such
services are requested.

 

 

                3.             Terms of Payment.  Kimberly-Clark shall submit in
writing an invoice covering its charges to Neenah for services rendered
hereunder.  Such invoice shall be submitted on a monthly basis and shall contain
a summary description of the charges and services rendered.  Payment shall be
made no later than thirty (30) days after the invoice date.

 

                4.             Method of Payment.  All amounts payable by Neenah
for the services described on Exhibit A shall be remitted to Kimberly-Clark in
United States dollars to a bank to be designated in the invoice or otherwise in
writing by Kimberly-Clark, unless otherwise provided for and agreed upon in
writing by the parties.  Detailed billing information will be provided upon
request.

 

                5.             WARRANTIES.  THIS IS A SERVICE AGREEMENT.  EXCEPT
AS EXPRESSLY STATED IN THIS AGREEMENT, THERE ARE NO EXPRESS WARRANTIES OR
GUARANTIES AND THERE ARE NO IMPLIED WARRANTIES OR GUARANTIES, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE AND FITNESS FOR A
PARTICULAR PURPOSE.

 

                6.             Limitation on Liability.

 

                (a)  In no event shall either party have any liability, whether
based on contract, tort (including, without limitation, negligence), warranty or
any other legal or equitable grounds, for any punitive, consequential, special,
indirect or incidental loss or damage suffered by the other party arising from
or related to this Agreement, including without limitation, loss of data,
profits (excluding profits under this Agreement), interest or revenue, or use or
interruption of business, even if such party is advised of the possibility of
such losses or damages.

 

                (b)           The limitations set forth in Section 6(a) above
shall not apply to liabilities which may arise as the result of (i) willful
misconduct or gross negligence of Kimberly-Clark or its subsidiaries or Neenah
or its subsidiaries, (ii) amounts inadvertently overpaid by either party, or
(iii) amounts for charges otherwise due and payable under this Agreement.

 

2

--------------------------------------------------------------------------------


 

 

                (c)           In no event will Kimberly-Clark’s liability,
whether based on contract, tort (including without limitation, negligence),
warranty or any other legal or equitable grounds, exceed in the aggregate the
amount of fees paid to Kimberly-Clark under this Agreement.

 

                7.             Termination.  This Agreement shall terminate on
January 31, 2006, but may be terminated earlier in accordance with the
following:

 

                (a)           upon the mutual written agreement of the parties;

 

                (b)           by either Neenah or Kimberly-Clark for material
breach of any of the terms hereof by Kimberly-Clark or Neenah, as the case may
be, if the breach is not corrected within thirty (30) calendar days after
written notice of breach is delivered to the breaching party;

 

                (c)           by either Neenah or Kimberly-Clark forthwith, upon
written notice to Kimberly-Clark or Neenah, as the case may be, if
Kimberly-Clark or Neenah, as the case may be, shall become insolvent or shall
make an assignment for the benefit of creditors, or shall be placed in
receivership, reorganization, liquidation or bankruptcy;

 

                (d)           by Kimberly-Clark forthwith, upon written notice
to Neenah, if, for any reason, the ownership or control of Neenah or any of
Neenah’s operations, becomes vested in, or is made subject to the control or
direction of, any direct competitor of Kimberly-Clark’s consumer products,
service and industrial or health care businesses, or any governmental or
regulatory authority; or

 

                (e)           by Neenah forthwith, upon written notice to
Kimberly-Clark, if for any reason, the ownership or control of Kimberly-Clark or
any of Kimberly-Clark ‘s operations becomes vested in, or is made subject to the
control or direction of, any direct competitor of Neenah, or any governmental or
regulatory authority.

 

Upon any such termination, each party shall be compensated for all services
performed to the date of termination in accordance with the provisions of this
Agreement.

 

                8.             Performance.  The services rendered by
Kimberly-Clark hereunder shall be performed in the same manner and with the same
skill and care as Kimberly-Clark employs in service of its own business.

 

                9.             Independent Contractor.  Kimberly-Clark is
providing the services pursuant to this Agreement as an independent contractor
and the parties hereby acknowledge that they do not intend to create a joint
venture, partnership or any other type of agency between them.

 

                10.           Confidentiality.  The specific terms and
conditions of this Agreement and any information conveyed or otherwise received
by or on behalf of a party in conjunction herewith are confidential and are
subject to the terms of the Confidentiality provisions of the Distribution
Agreement.

 

                11.           Ownership of Information .  Any information owned
by one party or any of its subsidiaries that is provided to the other party or
any of its subsidiaries pursuant to this Agreement shall remain the property of
the providing party. Unless specifically set forth herein,

 

3

--------------------------------------------------------------------------------


 

nothing contained in this Agreement shall be construed as granting or conferring
rights of license or otherwise in any such information.

 

                12.           Records.  Kimberly-Clark shall maintain and retain
records related to the provision of the services under this Agreement consistent
with Kimberly-Clark’s historical policies regarding its own retention of
records. As needed from time to time during the period in which services are
provided, and upon termination of the provision of any service, the parties
agree to provide each other with records related to the provision of the
services under this Agreement to the extent that (i) such records exist in the
ordinary course of business, (ii) such records do not involve the incurrence of
any material expense to the party providing such records, and (iii) such records
are reasonably necessary for such party to comply with its obligations under
this Agreement or applicable law.

 

                13.           Amendment.  This Agreement may be modified or
amended only by the agreement of the parties hereto in writing, duly executed by
the authorized representatives of each party.

 

                14.           Force Majeure.  Any delays in or failure of
performance by any party hereto, other than the payment of money, shall not
constitute a default hereunder if and to the extent such delays or failures of
performance are caused by occurrences beyond the reasonable control of such
party, including, but not limited to:  acts of God or the public enemy;
expropriation or confiscation of facilities; compliance with any order or
request of any governmental authority; acts of war; riots or strikes or other
concerted acts of personnel; or any causes, whether or not of the same class or
kind as those specifically named above, which are not within the reasonable
control of such party, and which by the exercise of reasonable diligence, such
party is unable to prevent.

 

                15.           Assignment.  This Agreement shall not be
assignable by either party hereto without the prior written consent of the other
party hereto.  When duly assigned in accordance with the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the assignee.

 

                16.           Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by facsimile transmission or mailed by registered or certified mail (return
receipt requested) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to Kimberly-Clark:

 

Kimberly-Clark Corporation

 

 

351 Phelps Drive

 

 

Irving, Texas 75038

 

 

Attn: General Counsel

 

 

Facsimile: (214) 281-1492

 

4

--------------------------------------------------------------------------------


 

If to Neenah:

 

Neenah Paper, Inc.

 

 

Preston Ridge III

 

 

3460 Preston Ridge Road

 

 

Alpharetta, Georgia 50005

 

 

Attn: General Counsel

 

 

Fax: (678) 518-3283

 

 

                17.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, U.S.A.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

 

 

 

KIMBERLY-CLARK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark A. Buthman

 

 

Mark A. Buthman, Senior Vice

 

 

President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

NEENAH PAPER, INC.

 

 

 

 

 

 

 

By:

/s/ Sean Erwin

 

 

Sean Erwin, President and

 

 

Chief Executive Officer

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SERVICES TO BE RENDERED BY KIMBERLY-CLARK

 

 

Management Information Services

 

Kimberly-Clark will provide support and services for Neenah business systems
applications and Neenah computer operations at the same service levels and
subject to the same priority ranking system as were provided to the businesses
of Neenah prior to the date of this Agreement (“MIS Services”).  Kimberly-Clark
shall provide those services until January 31, 2006, subject to Neenah’s right
to terminate categories of services pursuant to Section 1 of the Agreement. 
Should Neenah require services beyond January 31, 2006, a new agreement
defining, cost structure and remaining services to be provided must be
negotiated.

 

Each of Kimberly-Clark and Neenah shall from time to time designate an
individual as the authorized representative for all communications with respect
to MIS Services.

 

The categories of MIS Services and monthly fee schedule for normal and routine
operating assistance, minor maintenance and computer operations are set forth
below.  The monthly charge for Computer Services Support will be reduced when
software and/or hardware licensing fees are charged directly to Neenah rather
than to Kimberly-Clark.  The charge will be reduced by the amount that
Kimberly-Clark is currently allocating to the Neenah businesses.

 

 

Business Systems Project Charges

 

 

 

 

 

 

 

Fine Paper

 

$/Month

 

PIMS Maintenance

 

2,800

 

PIMS O/A

 

1,500

 

Payroll/Benefit Support

 

10,400

 

Training & Doc Consulting

 

1,000

 

Legacy Systems Support

 

9,900

 

Purchasing/Stores Support

 

3,800

 

Legacy Stores Operating Assistance

 

100

 

 

 

 

 

Technical Paper

 

 

 

General Mfg and Order Entry Support

 

13,600

 

PIMS Support & Identified Projects

 

4,500

 

General Maintenance and Staff Support

 

2,100

 

General O/A

 

3,900

 

Payroll/Benefit Support

 

8,000

 

Training & Doc Consulting

 

600

 

Legacy Systems Support

 

6,500

 

Purchasing/Stores Support

 

1,900

 

Legacy Stores Operating Assistance

 

100

 

 

--------------------------------------------------------------------------------


 

Computer Services Support Charges

 

 

 

Desktop Services and Messaging

 

97,400

 

Connectivity Services

 

67,500

 

Voice

 

41,800

 

 

 

 

 

SAP R/3

 

30,400

 

SAP B/W

 

13,000

 

Mainframe Services

 

52,400

 

UNIX Services

 

23,000

 

Windows Services

 

43,100

 

AS/400 Services

 

25,900

 

e-Business

 

11,900

 

 

Notwithstanding Section 1 of the Agreement, Neenah shall give Kimberly Clark no
less than ninety (90) days written notice of any such termination of any of the
above services; provided that K-C will accommodate a shorter notice period and
terminate the service sooner to the extent a particular service so permits at
the time of termination.

 

For all additional services (other than normal operating assistance and minor
maintenance)  including without limitation, additional project work, systems or
application enhancements, maintenance and changes to systems or applications,
support or services to separate the systems of Neenah and Kimberly-Clark and
creation or generation of current or historical data(“Additional MIS Services”),
Neenah will submit to Kimberly-Clark a written request for the Additional MIS
Services, together with reasonable documentation and specifications to allow
Kimberly-Clark to determine the estimated cost and priority for such Additional
MIS Services.  To the extent that Kimberly-Clark agrees in its sole discretion
to provide the Additional MIS Services, it will provide to Neenah a written
estimate of the cost and priority for such Additional MIS Services and Neenah
shall inform Kimberly-Clark in writing if Neenah desires to have Kimberly-Clark
provide the Additional MIS Services.

 

Hourly labor rates for K-C staff will be $90 per hour.  Hourly rates for K-C
obtained consultants, contractors or other third parties utilized on Additional
Special Projects will be charged at actual hourly rates, plus any reasonable
travel and living expenses, plus applicable administrative charges.

 

Neenah shall be solely liable for (i) all license fees, charges or other amounts
from any third parties (“Vendor Fees”), including consultants, contractors,
vendors or licensors, incurred as a result of Kimberly-Clark providing MIS
Services or otherwise as a result of utilizing products or software licensed to
Kimberly-Clark and utilized by or on behalf of Neenah, regardless of whether
such products or services are utilized on the systems or equipment of
Kimberly-Clark or Neenah and (ii) all legal or administrative fees and expenses
incurred by Kimberly-Clark in responding to requests for Vendor Fees. 
Kimberly-Clark will notify Neenah promptly of any Vendor Fees.

 

Notwithstanding anything to the contrary herein (i) all support and services
relating to Kimberly-Clark systems applications or IT infrastructure shall be
performed only by Kimberly-Clark personnel or contractors or consultants either
retained by Kimberly-Clark or approved in advance in writing by Kimberly-Clark;
(ii) MIS Services shall only be provided for hardware or

 

--------------------------------------------------------------------------------


 

other IT infrastructure that is a part of Kimberly-Clark’s infrastructure road
map or technology standards on the date of this Agreement or that is added by
Kimberly-Clark to its infrastructure roadmap or technology standards after the
date of this Agreement; (iii) Kimberly-Clark shall have no obligation to incur
additional expenditures or investments relating to additional features or
functionality for existing systems or applications, it being understood that in
the near future many of the systems or applications in connection with the
delivery of MIS Services may become obsolete or may not be used or improved by
Kimberly-Clark; and (iv) Neenah shall not attach to, install or otherwise
incorporate into the Kimberly-Clark Enterprise Network any equipment, software,
product, infrastructure or other device (A) without the prior written consent of
Kimberly-Clark and (B) that is not fully compatible with the then existing
Kimberly-Clark systems, infrastructure and standards roadmap.

 

At all times during the term of this Agreement, Neenah shall comply with
Kimberly-Clark’s Corporate Security, Computer Security and Global Information
Technology Standards, as they may be amended or modified by Kimberly-Clark from
time to time during the term of this Agreement.  Neenah acknowledges that it has
received a copy of such Standards as they exist on the date of this Agreement.

 

Kimberly-Clark’s Enterprise Network, systems and other intellectual property,
including any applications, software code, technology, trade secret,
infrastructure, hardware and other products or devices used by Kimberly-Clark
and any enhancements, modifications or additions thereto (whether as a result of
or in connection with this Agreement or otherwise) shall be and remain the sole
and exclusive property of Kimberly-Clark and shall not be deemed works for hire,
and Neenah shall have no right, title or interest therein.  If Neenah desires to
have Kimberly-Clark license or transfer to Neenah any of the same,
Kimberly-Clark, in its sole discretion, may license or transfer the same to
Neenah on terms agreed to by Neenah and Kimberly-Clark, provided that Neenah
shall be liable for all costs and expenses incurred in connection therewith,
including any third party license, transfer and other fees, and all costs and
expenses incurred to “uninstall” and “re-install” the same.   Excluded from the
requirements of this paragraph are systems that were built for and used
primarily by Neenah.

 

 

Employee Benefits Administration and Payroll Services

 

Payroll Administration:  Kimberly-Clark will provide payroll administration
services to Neenah with respect to Neenah’s U.S. employees, and such employees
will continue to report attendance and absence information using the system
maintained by Kimberly-Clark for such purpose, until the earlier of (i) the date
Neenah arranges for its own payroll administration services and establishes its
own employee and time collection processes and (ii) December 31, 2005, at a cost
to Neenah of $20,000 per month.  These costs do include (i) all E-memos, mass
wage changes, job title set ups, relocation gross-ups and other personnel
administrative actions needed by Neenah for the benefit of Transferred
Employees, (ii) the preparation of personnel or management reports through HR
Browser, consistent with those previously provided, as requested by Neenah with
turnaround times consistent with those normally provided by the K-C Payroll
Center, and (iii) the preparation and submission of personnel records to outside
providers such as Cendant Mobility, EquiServe, EAP vendors, or other 3rd party
providers as required by Neenah.  These costs do not include the systems costs
associated with these

 

--------------------------------------------------------------------------------


 

activities. Systems costs will be billed according to the Management Information
Services portion of this Agreement.

 

Canadian Payroll Bank Account:  Kimberly-Clark will continue to use its bank
account at Royal Bank of Canada (“RBC”) on behalf of Neenah to facilitate the
electronic transfer of paychecks to Neenah’s employees.  Neenah will be
responsible for funding the amount to be transferred prior to the distribution
of the electronic paychecks.  Neenah is responsible for communicating to RBC the
correct distribution of the payroll.  This service will be provided at no
additional cost until December 31, 2004.

 

Data Conversions:  Kimberly-Clark shall assist in the conversion of employee and
payroll data to benefit providers, a payroll administrator and an enterprise
system engaged or established by Neenah, including any related analysis, design
and development of interfaces and reports. The cost to Neenah for these
conversion services shall be $36,000 for payroll team support.  Systems cost
related to the development of interfaces and reports will be billed according to
the Management Information Services portion of this agreement.

 

Group Health and Welfare Plans Administration:  Neenah shall use reasonable
commercial efforts to contract with Hewitt & Associates (“Hewitt”) to provide
group health and welfare benefits (“GH&WB”) administrative services to Neenah
through December 31, 2004, at a cost to Neenah equal to the actual cost of such
services.  Provided that Neenah enters into such a contract with Hewitt,
Kimberly-Clark will provide services related to the administration of GH&WB
through December 31, 2004 at a cost to Neenah of $5,000 per month.  These
services will include enrollment activities, customer service, and deduction
processing.  To facilitate these transition services, Kimberly-Clark and Neenah
agree to enter into mutual business associate agreements under the privacy
provisions of HIPAA.

 

US Pension Plan.  Neenah shall use reasonable commercial efforts to contract
with Hewitt & Associates (“Hewitt”) to provide defined benefit administrative
services through a date not later than June 30, 2005, at a cost to Neenah equal
to the actual cost of such services.  Neenah will pay Kimberly-Clark from its
assets, and not out of any pension plan assets, a fee in the amount of $500 per
month for services to be provided by Kimberly-Clark relating to the management
of the investment structure for the Kimberly-Clark Corporation Pension Plan for
the period beginning with the Distribution and ending on the date the assets and
liabilities of the Kimberly-Clark Corporation Pension Plan attributable to
current employees of Neenah’s U.S. operations (the “Transferred Employees”) are
transferred to the trustee of the corresponding pension plan established by
Neenah (the “Transfer Date”).

 

Kimberly-Clark will be available to provide consulting services requested by
Neenah which relate to (i) the administration of the defined benefit and defined
contribution plans maintained by Neenah for the benefit of Transferred
Employees, at a cost to Neenah of $125 per hour and (ii) after the Transfer
Date, the investment of assets in the defined benefit and defined contribution
plans maintained by Neenah for the benefit of Transferred Employees, at a cost
to Neenah of $200 per hour; provided, however, that Kimberly-Clark shall have
the sole discretion to decline to provide any such services so requested.

 

Canadian Pension Plans.  Neenah will pay Kimberly-Clark from its assets, and not
out of any pension plan assets, a fee in the amount of $1,500 per month for
services to be provided by

 

--------------------------------------------------------------------------------


 

Kimberly-Clark relating to the management of the investment structure for the
Canadian pension plans for the period beginning with the Distribution and ending
on the date the assets and liabilities are transferred to the trustee of the
corresponding pension plan established by Neenah (the “Transfer Date”).

 

Kimberly-Clark will be available to provide consulting services requested by
Neenah which relate to the administration of, and investment of assets in, the
defined benefit and defined contribution plans maintained by Neenah for the
benefit of current and former employees of the Canadian pulp and woodlands
operations (the “Canadian Employees”), at a cost to Neenah of $200 per hour.

 

 

Compensation:  Kimberly-Clark will be available to provide consulting services
requested by Neenah until March 31, 2005 which relate to the administration of
various compensation plans and stock programs maintained by Neenah for the
benefit of current transferred employees at a cost to Neenah of $100 per hour.

 

Relocation:  Kimberly-Clark will provide relocation and global assignment
program administrative services to Neenah until January 31, 2005 consistent with
the services provided prior to the distribution date.   K-C will provide advice
and counsel on special requests and on arrangements to set up new relocation
providers.  The cost of such special services will be $70 per hour.

 

General:

Neenah will reimburse Kimberly-Clark for any out-of-pocket costs incurred by
Kimberly-Clark while providing the employee benefits administration services,
but not the payroll administration services, described in this section,
including but not limited to, costs incurred for postage, printing and
supplies. 

 

International Employee Services:  Kimberly-Clark agrees to retain Keith Johnson
on the payroll of Kimberly-Clark International Services Corp. through December
31, 2004.  For the period from the Distribution Date until January 1, 2005 (the
“Lease Period”), Neenah agrees to lease Keith Johnson from Kimberly-Clark for
the performance of management duties in Canada.  During the Lease Period, Neenah
agrees to pay Kimberly-Clark a monthly amount equal to the cost of Mr. Johnson’s
monthly salary, benefits, other fees and other income paid to him by
Kimberly-Clark (except any bonus or other amounts paid to him that are
attributable to a period prior to the Lease Period).  As of January 1, 2005,
Neenah intends to hire Mr. Johnson as an employee.

 

Kimberly-Clark agrees to retain Peter VanDerBogt on the payroll of
Kimberly-Clark Benelux through December 31, 2004.  For the period from the
Distribution Date until January 1, 2005 (the “Lease Period”), Neenah agrees to
lease Mr. VanDerBogt from Kimberly-Clark for the performance of duties in
Europe.  During the Lease Period, Neenah agrees to pay Kimberly-Clark a monthly
amount equal to the cost of Mr. Peter VanDerBogt’s monthly salary, benefits
other fees, and other income paid to him by Kimberly-Clark (except any bonus or
other amounts paid to him that are attributable to a period prior to the Lease
Period).  As of January 1, 2005, Neenah intends to make other arrangements to
compensate Mr. VanDerBogt for his services.

 

--------------------------------------------------------------------------------


 

Transportation Services

 

Kimberly-Clark will provide advice, counsel on freight rate contract renewal
negotiation and assistance during periods of transportation disruption related
to inclement weather, major strike, terror attack, etc., only as may be
necessary to maintain operations at Kimberly-Clark consuming mills.  Such
services will cost $2,100 per month.  Notwithstanding Section 1 of the
Agreement, Neenah shall give Kimberly Clark no less than sixty (60) days written
notice of any such termination.

 

 

Environment and Energy Services

 

Kimberly-Clark will provide the following environmental and energy related
services:

 

•                  Boiler and related equipment inspections and operational
advice;

•                  Energy (electrical and natural gas) rate/purchase assistance,
hedging and contract negotiation;

•                  Fuel and energy cost and consumption report data management;

•                  Thermographic electric surveys;

•                  Performance of Corporate Environmental Inspections at Neenah
mills;

•                  Environmental regulatory/technical advice and assistance;

•                  Forestry audits and certification advice and assistance; and

•                  Wastewater testing (tickler, product formulation toxicity and
permit compliance bioassays)

 

All services will be provided on an as requested basis at a cost of $90 per
professional hour spent plus travel expenses.

 

Treasurer’s Office Services

 

Kimberly-Clark’s Treasurer’s Office will provide services to Neenah relating to
Cash Management, Hedging, Debt Management and other treasury-related functions. 
The fee for advice and counsel relating to treasury services will be $200 per
hour.  These services will be available for six months after the Distribution
Date.

 

Purchasing Services

 

Kimberly-Clark will provide those support services of the type that have been
traditionally provided by it to the Business and which are related to purchasing
chemicals, research materials, trial support, capital projects and the
maintenance of the Purchasing System Information Center and Purchasing Systems. 
Fees for these services will be as follows:

 

 

Transaction processing for Purchasing System

 

$

6,100

per month

Systems support for Purchasing System

 

$

2,000

per month

 

These services do not include the renegotiation of and related transactional
activity associated with  establishing contracts for Neenah that were previously
part of Kimberly-Clark’s multiple

 

--------------------------------------------------------------------------------


 

facility contracts.

 

Kimberly-Clark shall endeavor, whenever possible, to arrange for the purchase of
goods or services in the name of Neenah, which shall provide Kimberly-Clark with
written authorizations or such other documents as Kimberly-Clark may reasonably
require from time to time in order to provide evidence of Kimberly-Clark’s
authority to act on behalf of Neenah pursuant to this provision.

 

Risk Management

 

Kimberly-Clark’s Risk Management Department will provide advice as requested on
whether Neenah’s insurance brokers are properly following through on and
assisting with administration of Neenah insurance coverages. The cost of such
services will be $200 per month.  Such services will be available until December
31, 2004.

 

Tax Services

 

Kimberly-Clark will provide advice and counsel on tax planning issues relating
to the preparation of U.S. federal income and excise tax, and state and local
income, franchise, property and sales tax return.  Such tax planning services
will be provided at a cost of $ 250 per hour and will be available for 6 months
after the Distribution Date.

 

Activities required by the Tax Sharing Agreement dated the date hereof between
Kimberly-Clark and Neenah are specifically excluded from this hourly charge and
will be provided free of charge under the terms set forth in the Tax Sharing
Agreement.

 

Accounting Services

 

Kimberly-Clark will provide the following accounting services to Neenah -US at
the identified costs to Neenah:

 

Service

 

Cost per Month

 

 

 

 

 

Centralized Mill Accounting — Fine Paper

 

$

11,900

 

Centralized Mill Accounting — Technical Paper

 

$

4,700

 

Cost Accounting

 

$

7,300

 

Knoxville AP

 

$

10,700

 

SYZYGY

 

$

16,500

 

Property Accounting

 

$

4,000

 

Accounts Receivable/Credit

 

$

7,900

* 

Financial Reporting

 

$

10,900

 

Corporate Accounting Support

 

$

500

 

 

*Kimberly-Clark will also bill for the cost of a temporary employee if required
to handle manual accounts receivable transactions for the first 90 days after
the Distribution Date.

 

In order to simplify the transition of Accounts Payable balances, Kimberly-Clark
will pay from its bank account any outstanding invoices as of the distribution
date on Neenah Paper’s behalf.

 

--------------------------------------------------------------------------------


 

These invoices will be paid when payments are due.  Neenah will then reimburse
Kimberly-Clark for the payments that Kimberly-Clark makes on their behalf.

 

Kimberly-Clark will provide Neenah access to those accounting practices and
procedures relevant to the Sarbanes-Oxley Act for the Accounting Services
activities that are performed by Kimberly-Clark on Neenah’s behalf. 
Kimberly-Clark will provide Neenah and/or Neenah’s auditor access to
transactions in order to perform testing of the systems.  Transaction testing
will be conducted by Neenah at their expense.

 

Additional accounting project work requested by Neenah will be provided at a
cost of $200 per hour.

 

These costs do not include the systems costs associated with these activities.
Systems costs are addressed in the MIS section of this Agreement.

 

Patent Services

 

Kimberly-Clark will provide patent support services to Neenah consistent with
the services provided prior to the Distribution Date.   Such services of
Kimberly-Clark attorneys and paralegals as requested by Neenah and agreed to by
Kimberly-Clark will be provided until March 31, 2005 at $250 per hour for
attorney time and $150 per hour for paralegal time.  If Kimberly-Clark deems it
necessary to outsource patent support during this period, Neenah will pay the
costs associated with the outsourcing.  All costs of maintaining patents and
patent applications, as requested by Neenah, anywhere in the world, will be
charged directly to Neenah.

 

Trademark Services

 

Kimberly-Clark will provide trademark services to Neenah, consistent with
services provided prior to the Distribution Date, related to searching,
prosecution and maintenance of trademarks. Such services of Kimberly-Clark
attorneys and paralegals will be provided as requested by Neenah at $250 per
hour for attorney time and $150 per hour for paralegal time.  Neenah will be
directly responsible for trademark conflicts and litigation. All outside fees,
such as search fees, counsel fees and trademark maintenance and prosecution fees
as requested by Neenah, anywhere in the world, will be charged directly to
Neenah.

 

Roswell Technical Support

 

Kimberly-Clark will provide Analytical Lab support and Product Safety support to
Neenah on an as requested basis at a cost of $ 225 per hour spent plus the cost
of any outside services required. Such services will be provided until December
31, 2004.

 

Tenancy

Neenah will be provided a month-to-month tenancy in the space which is occupied
by the Business, as of the date hereof, at Kimberly-Clark’s Roswell, Georgia
Operations Headquarters complex.  Rent and related tenancy charges for the space
occupied by the Technical Papers research team will be $13,600 per month. 
Neenah will provide Kimberly-Clark with at least thirty (30) days’ prior written
notice of the specific day in such month that Neenah will vacate

 

--------------------------------------------------------------------------------


 

such premises.  The related tenancy charges include charges for all taxes,
utilities, and tenant services that are currently being provided by
Kimberly-Clark or third parties on behalf of Kimberly-Clark (primarily Site
Administration and the Health Center), including, but are not limited to,
electricity, maintenance, security, groundskeeping, mail service, warehouse
service and access to cafeteria and health services.  Neenah will make a good
faith effort to vacate such premises and terminate the tenancy no later than
December 31, 2005.

 

Corporate Security

 

Kimberly-Clark will provide corporate security services to Neenah consistent
with those services provided prior to the distribution date.  The cost of such
services will be $150 per hour plus direct expenses associated with
pre-employment background reviews and special investigations.

 

--------------------------------------------------------------------------------

 